SALCINES, Judge.
H.C.W. appeals the order of the juvenile division of the circuit court which denied his dispositive motion to suppress cocaine and cannabis found on his person during a search. At the hearing on the motion, the court noted that there had been a showing that H.C.W. consented to the search; however, the court based its decision to deny the motion on the fact that the Tampa police officer had probable cause to arrest H.C.W. at the time of the search. The court erred when it determined that the officer had probable cause to arrest, but we nonetheless affirm the decision to deny the motion because the consent to search given by H.C.W. was valid. See Belvin v. State, 585 So.2d 1103, 1105 (Fla. 2d DCA 1991) (holding affirmance is required when the ruling is correct, albeit for the wrong reasons).
Affirmed.
BLUE, C.J., and CASANUEVA, J., concur.